DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Status of Claims
In the amendment filed 02/25/2021 the following occurred: Claims 1, 14, and 23 were amended; and Claims 24-25 were added as new.  Claims 1-8, 11-14, and 18-25 will be examined below.

CLAIM INTERPRETATION IN VIEW OF 35 USC § 112
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claim limitations of that have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, correspond to structure described in the specification as follows: 
The system 100 embodied (e.g., in circuitry) within an apparatus such as apparatus 500 (e.g., originally filed specification Fig. 5 and paragraph 44-47) corresponds to claim 14’s “patient information component” and “dosage calculator component”.
The medication dispenser system (e.g., originally filed specification Fig. 2 and paragraph 24) corresponds to claim 14’s “medication dispenser component”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 18-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0210834 to Kamineni in view of U.S. Patent Application Publication 2005/0218152 to Simon in view of U.S. Patent Application Publication 2013/0149377 to Alfano in view of U.S. Patent Application Publication 2006/0078897 to Wedinger further in view of U.S. Patent Application Publication 2008/0190953 to Mallett.

As per claim 1, Kamineni teaches a method for dispensing medications, the method comprising the steps of: 
obtaining patient information and (see: Kamineni Fig. 1, ele 102; and paragraph 31 and 32, is met by the individual provides information though a computer interface including information pertaining to health including medication);  
calculating a personal dose of each of the medications for the patient by applying the patient information to manufacturer-specified dosage specifications and (see: Kamineni, Fig. 1, ele. 104; and paragraph 32 and 35, is met by, depending on the information received from the individual, the and 
preparing treatments, wherein each of the treatments contains the personal dose of each of a plurality of the medications for the patient combined in a single treatment (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 33-36, is met by the customized pharmaceutical formulation are selected in accordance with the customized dosage parameters generated, the required amount of these selected ingredients are measured and drawn from a storage unit, are mixed/blended to produce a homogenous mixture), and wherein the step of preparing the treatments comprises dispensing the personal dose of the plurality of the medications into a single vessel as the single treatment such that the patient need only take the single treatment contained in the vessel to receive the personal dose of each of the plurality of the medications the patient is taking (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 50-58, is met by the required amount of these selected ingredients are measured and drawn from a storage unit, are mixed/blended to produce a homogenous mixture, are converted into a final form, which can be a tablet, a capsule or a sachet, or any other form required, and then dispensed), 
 	Kamineni fails to specifically teach obtaining a list of the medications for the patient and calculating a personal does of each of the medications for the patient using cross-medication interaction information; however, Simon teaches obtaining information from existing prescriptions and using it to form a list of all pills and medications taken by the individual in order to check for potential drug incompatibilities that might cause medical problems or contraindications (see: Simon, paragraph 50, 53, and 57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generated custom dosages and process parameters based on provided information as taught by Kamineni to include obtaining information from existing prescriptions and using it to form a 
Kamineni and Simon fail to specifically teach wherein the step of preparing the treatments further comprises the step of varying the personal dose of at least one of the medications from one treatment to another; however, Alfano teaches an automated medication compounding device that produces polypills/combopills containing multiple medications, and is able to gradually increase or decrease a patient’s dosage of any particular drug in small increments (see: Alfano, Fig. 1 and 2; and paragraph 6, 12, 16, 18, 32, and 51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generated custom dosages and process parameters based on provided information as taught by Kamineni and Simon to include gradually increase or decrease a patient’s dosage of any particular drug in small increments as taught by Alfano with the motivation of tapering or phasing one off of a drug to discontinue a therapy no longer needed-while also avoiding withdrawal adverse events (see: Alfano, paragraph 51).
Kamineni, Simon, and Alfano fail to specifically teach wherein at least one of the medications is dispensed from multiple containers containing different doses of a same medication, and wherein the step of preparing the treatments further comprises dispensing a different amount of the same medication from each of the multiple containers which, when combined in the vessel, provides the personal dose of at least one of the medications; however, Wedinger teaches a highly specific quantitative dose and dosing regimen for the patient combining differing levels of controlled dissolution 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom dosages as taught by Kamineni, Simon, and Alfano to include patient specific quantitative does from granulation having the ability to dispense the determined amount of each type of dosage form into a capsule or tablet as taught by Wedinger with the motivation of addressing an individual target patient’s determined metabolic profile for a specific drug (see: Wedinger, paragraph 55).
Kamineni, Simon, Alfano, and Wedinger fail to specifically teach dispensing a different amount of the same medication from each of the multiple containers at the different doses; however, Mallett teaches robotic dispensing that utilizes the same drug, but in different doses, each clearly marked (see: Mallett, paragraph 364).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom dosages as taught by Kamineni, Simon, Alfano, and Wedinger to dispense the same drug but in different doses as taught by Mallett with the motivation of dispensing medication specific to a particular patient automatically into a portable container (see: Mallett, paragraph 365).

As per claim 2, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the patient information comprises at least one of: age, height, weight, gender, and use of other medications (see: Kamineni Fig. 1, ele 102; and paragraph 31 and 32, is met by age, gender, height, weight, medication). 

As per claim 3, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the patient information is obtained directly from the patient (see: Kamineni Fig. 1, ele 102; and paragraph 31 and 32, is met by the individual provides information though a computer interface). 
 
As per claim 4, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the patient information is obtained from medical records (see: Simon, paragraph 13 and 50, is met by medication records and/or specifying the medication used by a particular pill-user including by a physician writing a prescription). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the provided information as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include medication records and/or specifying the medication used by a particular pill-user including by a physician writing a prescription as taught by Simon with the motivation of accurately tracking the medication records (see: Simon, paragraph 13) and/or with the motivation of itemizing the specific medications (see: Simon, paragraph 50).
 
As per claim 5, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the medications comprise over the counter medications or supplements (see: Kamineni, Fig. 1, ele. 106-112; and paragraph 33-36, is met by the customized pharmaceutical, medications). 
 
As per claim 6, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the medications comprise prescription medications (see: Simon, paragraph 13 and 50, is met by medication records and/or specifying the medication used by a particular pill-user including by a physician writing a prescription). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the provided information as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include medication records and/or specifying the medication used by a particular pill-user including by a physician writing a prescription as taught by Simon with the motivation of accurately tracking the medication records (see: Simon, paragraph 13) and/or with the motivation of itemizing the specific medications (see: Simon, paragraph 50).
 
As per claim 7, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 6, and further teach: 
wherein the patient information comprises dosage information provided on prescriptions for the medications (see: Simon, paragraph 53, 54, and 58, is met by obtaining information from existing prescriptions, the information including dosage). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the provided information as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include obtaining information from existing prescriptions, the information including dosage as taught by Simon with the motivation of determining the size and configuration of a pill pack container that will effectively and efficiently store and dispense a pill-user's medication over a predetermined period (see: Simon, paragraph 53) and/or with the motivation of alerting the pharmacist of any possible contraindications or incompatibilities (see: Simon, paragraph 57).

As per claim 8, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the medications comprise at least one of: liquid products, powders, infusable liquids, tablets, capsules, caplets, edible forms, gels, creams, ointments, skin patches, drops, syrup, and suspension (see: Kamineni, paragraph 22 and 52, is met by a tablet, capsule, sachet, or in liquid or gaseous form). 
 
As per claim 11, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the step of preparing the treatments comprises the step of: placing each of the treatments in a separate vessel (see: Kamineni, paragraph 57, is met by capsule conversion unit, which converts the homogenous mixture to a capsule form by filling the homogeneous mixture into the capsules). 
 
As per claim 12, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the vessel comprises at least one of a capsule, a tablet, and a vial (see: Kamineni, paragraph 57, is met by capsules). 
 
As per claim 13, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
further comprising the step of: capping the vessel (see: Kamineni, paragraph 57, is met by sealing the caps of the capsules). 

As per claim 14, Kamineni teaches a system for dispensing medications, comprising: 
a patient information component for obtaining patient information and (see: Kamineni Fig. 1, ele 102; and paragraph 31 and 32, is met by the individual provides information though a computer interface including information pertaining to health including medication);  
a dosage calculator component for calculating a personal dose of each of the medications for the patient by applying the patient information to manufacturer-specified dosage specifications and (see: Kamineni, Fig. 1, ele. 104; and paragraph 32 and 35, is met by, depending on the information received from the individual, the apparatus generates customized dosage and process parameters for manufacturing a batch of customized pharmaceutical dosages, where the parameters are defined by using information from a database regarding various diseases and their respective treatments and medications); and 
a medication dispenser component for preparing treatments, wherein each of the treatments contains the personal dose of each of a plurality of the medications for the patient combined in a single treatment (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 33-36, is met by the customized pharmaceutical formulation are selected in accordance with the customized dosage parameters generated, the required amount of these selected ingredients are measured and drawn from a storage unit, are mixed/blended to produce a homogenous mixture), and wherein preparing the treatments comprises dispensing the personal dose of the plurality of the medications into a single vessel as the single treatment such that the patient need only take the single treatment contained in the vessel to receive the personal dose of each of the plurality of the medications the patient is taking, (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 50-58, is met by the required amount of these selected ingredients are measured and drawn from a storage unit, are mixed/blended to produce a homogenous mixture, are converted into a final form, which can be a tablet, a capsule or a sachet, or any other form required, 
 	Kamineni fails to specifically teach obtaining a list of the medications for the patient and calculating a personal does of each of the medications for the patient using cross-medication interaction information; however, Simon teaches obtaining information from existing prescriptions and using it to form a list of all pills and medications taken by the individual in order to check for potential drug incompatibilities that might cause medical problems or contraindications (see: Simon, paragraph 50, 53, and 57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generated custom dosages and process parameters based on provided information as taught by Kamineni to include obtaining information from existing prescriptions and using it to form a list of all pills and medications taken by the individual in order to check for potential drug incompatibilities that might cause medical problems or contraindications as taught by Simon with the motivation of determining the size and configuration of a pill pack container that will effectively and efficiently store and dispense a pill-user's medication over a predetermined period (see: Simon, paragraph 53) and/or with the motivation of alerting the pharmacist of any possible contraindications or incompatibilities (see: Simon, paragraph 57).
 Kamineni and Simon fail to specifically teach wherein the preparing of the treatments further comprises varying the personal dose of at least one of the medications from one treatment to another; however, Alfano teaches an automated medication compounding device that produces polypills/combopills containing multiple medications, and is able to gradually increase or decrease a patient’s dosage of any particular drug in small increments (see: Alfano, Fig. 1 and 2; and paragraph 6, 12, 16, 18, 32, and 51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generated custom dosages and process parameters based on provided information as 
Kamineni, Simon, and Alfano fail to specifically teach wherein at least one of the medications is dispensed from multiple containers containing different doses of a same medication, and wherein the step of preparing the treatments further comprises dispensing a different amount of the same medication from each of the multiple containers which, when combined in the vessel, provides the personal dose of the at least one medication; however, Wedinger teaches a highly specific quantitative dose and dosing regimen for the patient combining differing levels of controlled dissolution additives within the drug delivery system, dispense controlled dissolution sub units (such as coated and uncoated beads, coated and uncoated minitablets as one example), from granulation and having the ability to dispense the determined amount of each type of dosage form into a capsule or tablet (see: Wedinger, paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom dosages as taught by Kamineni, Simon, and Alfano to include patient specific quantitative does from granulation having the ability to dispense the determined amount of each type of dosage form into a capsule or tablet as taught by Wedinger with the motivation of addressing an individual target patient’s determined metabolic profile for a specific drug (see: Wedinger, paragraph 55).
Kamineni, Simon, Alfano, and Wedinger fail to specifically teach dispensing a different amount of the same medication from each of the multiple containers at the different doses; however, Mallett teaches robotic dispensing that utilizes the same drug, but in different doses, each clearly marked (see: Mallett, paragraph 364).


As per claim 18, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the medication dispenser component is configured to place each of the treatments in a separate vessel (see: Kamineni, paragraph 57, is met by capsule conversion unit, which converts the homogenous mixture to a capsule form by filling the homogeneous mixture into the capsules), the system further comprising a capping module for capping the vessel (see: Kamineni, paragraph 57, is met by sealing the caps of the capsules). 
 
As per claim 19, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the vessel comprises at least one of a capsule, a tablet, and a vial (see: Kamineni, paragraph 57, is met by capsules). 
 
As per claim 20, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the medications comprise at least one of: liquid products, powders, edible forms, gels, creams, ointments, skin patches, drops, syrup, and suspension (see: Kamineni, paragraph 22 and 52, is met by a tablet, capsule, sachet, or in liquid or gaseous form).

As per claim 22, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and while Kamineni teaches a packaging and labeling unit for packaging and labeling customized pharmaceutical dosages (see: Kamineni, abstract and paragraph 23 and 59), Kamineni fail to specifically teach the following limitations met by Simon as cited: 
printing an individualized code on the vessel that is scannable by a smart phone of the patient, wherein the individualized code is selected from the group consisting of: a barcode, and a matrix barcode, and wherein the individualized code, when scanned by the smart phone, provides specific instructions for taking the treatments (see: Simon, Fig. 6, ele. 94; and paragraph 23, 41, 43, 45, 46, 73, and 79, is met by computer printed label a bar code 94 is provided that may be scanned to identify the pill-user – which is considered a specific instruction concerning who is to take the treatment, and PDAs, cellular telephones, handheld devices perform the functions disclosed in Simon).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify packaging and labeling unit for packaging and labeling customized pharmaceutical dosages as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include computer printed label a bar code 94 is provided that may be scanned to identify the pill-user as taught by Simon with the motivation of scanning it to identify the pill-user (see: Simon, paragraph 73).

As per claim 23, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the multiple containers contain granulates of the same medication at the different doses, and wherein the step of preparing the treatments further comprises dispensing a different number of the granulates from each of the multiple containers which, when combined in the vessel, provides the personal dose of the at least one medication (see: Wedinger, paragraph 55, is met by a highly specific quantitative dose and dosing regimen for the patient combining differing levels of controlled dissolution 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom dosages as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include patient specific quantitative does from granulation having the ability to dispense the determined amount of each type of dosage form into a capsule or tablet as taught by Wedinger with the motivation of addressing an individual target patient’s determined metabolic profile for a specific drug (see: Wedinger, paragraph 55).
Kamineni, Simon, Alfano, and Wedinger fail to specifically teach dispensing a different amount of the same medication from each of the multiple containers at the different doses; however, Mallett teaches robotic dispensing that utilizes the same drug, but in different doses, each clearly marked (see: Mallett, paragraph 364).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom dosages as taught by Kamineni, Simon, Alfano, and Wedinger to dispense the same drug but in different doses as taught by Mallett with the motivation of dispensing medication specific to a particular patient automatically into a portable container (see: Mallett, paragraph 365).

As per claim 24, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the treatments comprise patient-specified combinations of the medications, whereby the patient customizes how to group the medications during the preparing of the treatments (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 31-36, is met by the customized pharmaceutical formulation are selected in accordance with the customized dosage parameters generated based on .

As per claim 25, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the patient-specified combinations of the medications comprise a grouping of the medications taken before eating, and another grouping of the medications taken after eating (see: Alfano, paragraph 47 and 50, is met by designating medication to be taken at particular time(s) or with a particular meal(s) each day, and separate polypills (perhaps using labeled capsules) for morning and night, with compatible medications being clustered).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generated custom dosages and process parameters based on provided information as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include designating medication to be taken at particular time(s) or with a particular meal(s) each day, and separate polypills (perhaps using labeled capsules) for morning and night, with compatible medications being clustered as taught by Alfano with the motivation of having compatible medications being clustered and incompatible medications separated for patient safety (see: Alfano, paragraph 50).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0210834 to Kamineni in view of U.S. Patent Application Publication 2005/0218152 to Simon in view of U.S. Patent Application Publication 2013/0149377 to Alfano in view of U.S. Patent Application Publication 2006/0078897 to Wedinger in view of U.S. Patent Application Publication 2008/0190953 to Mallett further in view of U.S. Patent Application Publication 2007/0150025 to Dilorenzo.

As per claim 21, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Dilorenzo as cited: 
wherein at least one of the plurality of the medications comprises a powder, and at least another one of the plurality of the medications comprises a liquid, and wherein the powder and the liquid are combined in the single treatment (see: Dilorenzo, paragraph 233, 234, 237, and 258, is met by pharmaceutical compositions comprising a compound or combination of compounds, where compounds may be used in combination with one or more other compounds or with one or more other forms, such that two or more compounds and/or forms may be formulated together in the same dosage unit).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mixing/blending to produce a homogenous mixture to form customized pharmaceutical formulation as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include two or more compounds and/or forms formulated together in the same dosage unit as taught by Dilorenzo with the motivation of formulating pharmaceutical compositions comprising combinations with one or more other active agents to comprise certain molar ratios (see: Dilorenzo, paragraph 237) and/or with the motivation of dissolving the compound and/or retarding evaporation of a propellant (see: Dilorenzo, paragraph 258).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0210834 to Kamineni in view of U.S. Patent Application Publication 2005/0218152 to Simon in view of U.S. Patent Application Publication 2013/0149377 to Alfano in view of U.S. Patent Application Publication 2006/0078897 to Wedinger in view of U.S. Patent Application Publication 2008/0190953 to Mallett further in view of U.S. Patent 5,700,998 to Palti.

As per claim 22, Kamineni, Simon, Alfano, Wedinger, and Mallett teach the invention as claimed, 
printing an individualized code that is scannable by a smart phone of the patient, wherein the individualized code is selected from the group consisting of: a barcode, and a matrix barcode, and wherein the individualized code, when scanned by the smart phone, provides specific instructions for taking the treatments (see: Simon, Fig. 6, ele. 94; and paragraph 23, 41, 43, 45, 46, 73, and 79, is met by computer printed label a bar code 94 is provided that may be scanned to identify the pill-user – which is considered a specific instruction concerning who is to take the treatment, and PDAs, cellular telephones, handheld devices perform the functions disclosed in Simon).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify packaging and labeling unit for packaging and labeling customized pharmaceutical dosages as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to include computer printed label a bar code 94 is provided that may be scanned to identify the pill-user as taught by Simon with the motivation of scanning it to identify the pill-user (see: Simon, paragraph 73).
	Kamineni, Simon, Alfano, Wedinger, and Mallett fail to specifically teach that the code is printed on the vessel; however, Palti teaches coding drug pills in which a machine readable code is placed on the outer surface of the drug pills (see: Palti, abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify packaging and labeling unit for packaging and labeling customized pharmaceutical dosages as taught by Kamineni, Simon, Alfano, Wedinger, and Mallett to instead include coding drug pills in which a machine readable code is placed on the outer surface of the drug pills as taught by Palti with the motivation of reducing errors in the drug delivery procedure by identifying each patient and the drugs being administered to the patient, and by comparing these with predetermined drug delivery 

Response to Arguments
Applicant’s arguments from the response filed on 02/25/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) claim rejections under 35 U.S.C. 103 should be withdrawn in view of the amendments because “Kamineni/Simon/ Alfano/Wedinger do not pertain in any way to combining distributions of the same medication in a vessel from different sources (containers) containing the medication at different doses in order to achieve the appropriate dose in the vessel…”
Applicant’s arguments with respect to the featured added upon amendment have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see application of prior art Mallett.

In the remarks, Applicant argues in substance that (2) claim rejections under 35 U.S.C. 103 should be withdrawn in view of the amendments because “it is notable that the treatments can comprise patient-specified combinations of the medications. In that case, the patient customizes how to group the medications during the preparation of the treatments. See new claim 24.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
In response to applicant's argument that the treatments are “patient specified”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If 
Further, Kamineni teaches the intended use. The claim broadly indicates who is to specify the combinations of medication but not how such combinations are made. Kamineni teaches that a customized pharmaceutical formulation is selected in accordance with the customized dosage parameters generated based on information received from the individual (see: Kamineni, Fig. 1, ele. 106-110; and paragraph 31-36), which meets the limitation as broadly claimed.
As per claim 25, the broad claim language is met by Alfano, which teaches designating medication to be taken at particular time(s) or with a particular meal(s) each day, and separate polypills (perhaps using labeled capsules) for morning and night, with compatible medications being clustered (see: Alfano, paragraph 47 and 50).

In the remarks, Applicant argues in substance that (3) claim rejections under 35 U.S.C. 103 should be withdrawn in view of the amendments because “as per instant claim 22, an individualized code is printed on the vessel. By contrast, the cited cover label 88 of Simon is a label for a pill pack container (see Simon [0023]), not a single vessel such as a capsule, a tablet, or a vial (see, e.g., instant claim 12). Applicant also respectfully maintains that the cited teachings of Simon are in fact generally related to preparing "refill pill pack containers" ahead of time such that "[w]hen the pill-user arrives, the pharmacist may simply scan the bar-code on the pilluser's in-use pill pack container to identify the pill-user ... " See Simon [0073]. Simon provides no teachings whatsoever related to patient smart phone-scannable individualized codes that provide specific instructions for taking the treatments. Neither does Kamineni/ Alfano/Wedinger.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Note that the broadly claimed “vessel”, according to claim 12, which is specifically argued here, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ROBERT A SOREY/               Primary Examiner, Art Unit 3626